— In an action for divorce, the plaintiff wife appeals from an order of the Supreme Court, Queens County (Rodell, J.), dated January 6,1982, which denied her motion to vacate a prior order of the same court that had, inter alia, set aside an order granted her temporary child support of $100 per week. Order modified so as to grant the plaintiff’s motion to the extent of awarding her $35 per week as temporary *987child support. As so modified, order affirmed, with $50 costs and disbursements to plaintiff. The parties concede, and we agree, that plaintiff should have been awarded temporary child support in the sum of $35 per week. Mollen, P. J., Weinstein, Bracken and Rubin, JJ., concur.